The peculiar nature of the language in the assignment was due to the parties mistakenly using a printed form for assignment of vendors' interest in land contract. The assignment demonstrates the clear purpose and covenant of the Van Maeles to assume and agree to pay the obligations of the Onyskows under the land contract, and the blunder in language is so evident as to correct itself. Sloman v. Cutler, 258 Mich. 372;Smith v. Lloyd, 29 Mich. 382.
Decree should be reversed as to defendants Van Maele and one entered against them for deficiency decree, with costs.
SHARPE and BUTZEL, JJ., concurred with FEAD, J.